          Case 3:00-cr-00133-MEM Document 718 Filed 08/04/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                 :

                                          :        CRIMINAL NO. 3:00-133
    v.
                                          :          (JUDGE MANNION)
 JESSE TIRADO,
                                          :
                  Defendant
                                      ORDER

         Based on the court’s memorandum issued this same day, IT IS
HEREBY ORDERED THAT:


    (1) The defendant Jesse Tirado’s letter Motion for Compassionate
         Release and for Immediate Release to Home Confinement, (Doc. 700),
         is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction since he
         has failed to comply with §3582(c)(1)(A)’s exhaustion requirement.


    (2) To the extent defendant’s motion seeks immediate release to home
         confinement under the CARES Act, it is DISMISSED since the court
         lacks authority to grant such relief under the Act.

    (3) Defendant’s request for appointment of counsel, (Doc. 700 at 4), is
         DENIED.

                                              s/ Malachy   E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: August 4, 2020
00-133-01-Order
